DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on November 08, 2021 has been entered. Claims 16-35 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isomura [US 20070047799 A1].
As per Claims 16 and 27, Isomura teaches a method of configuring an inspection apparatus for measuring a pattern applied to a substrate associated with a patterning device (Para 12 and 13), the method comprising: 
identifying different functional areas from a device layout (design pattern) of the patterning device (Para 19, wherein region image data); and 
configuring a control grid of the inspection apparatus based on the identified different functional areas (Para 20-26, wherein a step of controlling a comparing process in the inspection device).
As per Claims 17 and 28, Isomura teaches the method of claim 16, wherein the patterning device is a reticle and the device layout is obtained from reticle data (Para 5).
As per Claims 18 and 29, Isomura teaches the method of claim 16, wherein the different functional areas differ in their function when part of an operational device (Para 115).
As per Claims 19 and 30, Isomura teaches the method of claim 16, wherein the control grid comprises a plurality of control grid elements and the configuring comprises minimizing a number of control grid elements which comprise a boundary between different functional areas (Para 110-115, even though a plurality of region patterns are used, a plurality of region image data can be brought into one region image data).
As per Claims 20 and 31, Isomura teaches the method of claim 19, wherein the configuring comprising configuring the control grid to align with the device layout such that each individual control grid element corresponds to a one of the identified functional areas (Para 23).
As per Claims 21, Isomura teaches the method of claim 16, further comprising controlling the inspection apparatus using the control grid to perform measurements (Para 118).
As per Claim 22, Isomura teaches the method of claim 21, wherein the measurements relate to a number of process window limiting patterns in one or more functional areas (Para 50).
As per Claims 23 and 33, Isomura teaches the method of claim 22, further comprising using the measurements to determine a defect density per process window limiting pattern per functional area (Para 12 and 68).
As per Claim 24, Isomura teaches the method of claim 21, wherein the controlling is further configured to minimize a number of measurements per functional area (Para 110-115).
As per Claim 25, Isomura teaches the method of claim 16, wherein the functional areas comprise at least some functional areas smaller than and within a die area on the substrate (See fig. 14 and 15).
As per Claim 26, Isomura teaches the method of claim 16, wherein the inspection apparatus is a scatterometer or an electron beam metrology device (Para 5).
As per Claim 32, Isomura teaches the computer program product of claim 27, wherein the instructions are further configured to cause the computer system to control the inspection apparatus to perform measurements using the control grid (Para 22).
As per Claim 34, Isomura teaches a computer system comprising: the computer program product of claim 27; and a processor configured to execute the instructions of the computer program product (Para 22).
As per Claim 35, Isomura teaches an inspection apparatus comprising a controller configured by the control grid obtained by the method according to claim 16 (Para 20-26).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. [US 20160085905 A1, hereafter Chen].
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per Claims 16 and 27, Chen teaches a method of configuring an inspection apparatus for measuring a pattern applied to a substrate associated with a patterning device (Para 3), the method comprising: 
identifying different functional areas from a device layout of the patterning device (See fig. 2, Para 15 and 46, wherein hatched area 220); and 
configuring a control grid of the inspection apparatus based on the identified different functional areas (Para 45, 46 and 54).
As per Claims 17 and 28, Chen teaches the method of claim 16, wherein the patterning device is a reticle and the device layout is obtained from reticle data (Para 46).
As per Claims 18 and 29, Chen teaches the method of claim 16, wherein the different functional areas differ in their function when part of an operational device (Para 15).
As per Claims 19 and 30, Chen teaches the method of claim 16, wherein the control grid comprises a plurality of control grid elements and the configuring comprises minimizing a number of control grid elements which comprise a boundary between different functional areas (Para 45 and 46, these individual features limit the OPW).
As per Claims 20 and 31, Chen teaches the method of claim 19, wherein the configuring comprising configuring the control grid to align with the device layout such that each individual control grid element corresponds to a one of the identified functional areas (Para 45 and 46, these individual features limit the OPW).
As per Claims 21, Chen teaches the method of claim 16, further comprising controlling the inspection apparatus using the control grid to perform measurements (Para 53 and 54).
As per Claim 22, Chen teaches the method of claim 21, wherein the measurements relate to a number of process window limiting patterns in one or more functional areas (Para 60-62).
As per Claims 23 and 33, Chen teaches the method of claim 22, further comprising using the measurements to determine a defect density per process window limiting pattern per functional area (Para 50, 58 and 59, probability of the existence of defects).
As per Claim 24, Chen teaches the method of claim 21, wherein the controlling is further configured to minimize a number of measurements per functional area (Para 45 and 46).
As per Claim 25, Chen teaches the method of claim 16, wherein the functional areas comprise at least some functional areas smaller than and within a die area on the substrate (Para 46).
As per Claim 26, Chen teaches the method of claim 16, wherein the inspection apparatus is a scatterometer or an electron beam metrology device (Para 54).
As per Claim 32, Chen teaches the computer program product of claim 27, wherein the instructions are further configured to cause the computer system to control the inspection apparatus to perform measurements using the control grid (Para 50 and 63).
As per Claim 34, Chen teaches a computer system comprising: the computer program product of claim 27; and a processor configured to execute the instructions of the computer program product (Para 63).
As per Claim 35, Chen teaches an inspection apparatus comprising a controller configured by the control grid obtained by the method according to claim 16 (Para 45 and 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882